       Case 3:20-cv-00398-BRW Document 4 Filed 12/10/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

MELCOMB W. HANKINS                                                          PLAINTIFF
ADC # 117693

V.                             NO. 3:20-CV-00398-BRW

TONYA R. ALLEN                                                              DEFENDANT


                                     JUDGMENT

     Based on the order entered today, this case is DISMISSED without prejudice.

     IT IS SO ORDERED this 10th day of December, 2020.



                                                Billy Roy Wilson_________________
                                                UNITED STATES DISTRICT JUDGE
